Citation Nr: 1713424	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-30 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1951 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for migraine headaches, assigning a zero percent (non-compensable) rating, effective November 12, 2010. 

In a May 2015 decision, the Board remanded the case for further development to include scheduling the Veteran for a VA compensation examination, which was accomplished.  Subsequently, in a June 2016 decision, the Board denied the Veteran's entitlement to an initial compensable rating for migraines. 

The Veteran then appealed the June 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court/CAVC) and a subsequent February 2017 Court Order granted a Joint Motion for Remand (JMR) and vacated that part of the Board's June 2016 decision that denied entitlement to an initial compensable rating for migraines, because the Board erred by not providing an adequate statement of reasons or bases for finding that the Veteran is not entitled to a compensable rating for migraines under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, and because the Board also did not adequately consider relevant evidence potentially favorable to the claim.  The remainder of the Board's June 2016 Board decision remained undisturbed.

The Board notes further that potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating requests.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the June 2016 Board decision remanded the issue of entitlement to a TDIU for further development, and it appears that such development has not yet been completed.  However, once completed, the TDIU issue will be addressed in a subsequent Board decision.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 5, 2014, the Veteran had less frequent attacks of migraine headaches.

2.  With resolution of all doubt in the Veteran's favor, beginning August 5, 2014, he had characteristic prostrating attacks of migraine headaches occurring on an average of once a month over last several months. 

3.  The Veteran's migraine headaches have not resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to August 5, 2014, the criteria for an initial compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2016).

2.  From August 5, 2014, forward, the criteria for a rating of 30 percent, but no higher, for migraine headaches have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

In this case, the Veteran's headache claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's claims file contains service treatment records (STRs), VA medical treatment records, the Veteran's lay statements in support of the claim, and the Veteran's appellate brief.  During the appeal period, the Veteran was provided VA compensation examinations for his headaches in April 2011 and October 2015.  The Board finds that both VA examinations are adequate, because they included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Further, given that the action herein essentially satisfies the appeal as to the certified issue, there is no additional development or notice indicated.

Claim for Higher Rating - Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  All the elements specified in a disability grade need not necessarily be found; however, coordination of rating with impairment of function will be expected in all instances.  See 38 C.F.R. § 4.21; see also Pierce v. Principi, 18 Vet. App. 440, 445 (2004). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119,126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

As with all evidence, it is the responsibility of the Board to weigh conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the Veteran's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private physician may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id. at 302-04.  The Board will also look at the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Nieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Rating Schedule- Migraine Headaches

In this case, the RO rated the Veteran's migraine headaches as zero percent (non-compensable) disabling.  The Veteran contends that his migraines are more severe than currently rated.  

Migraine headaches are rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensable.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling. 

The term "prostrating attack" is not defined in regulation or case law, but can be defined as extreme exhaustion or powerlessness.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999)(quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed. 2012).

Further, "severe economic inadaptability" is also not defined in VA law.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, the Court has held that nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  In this regard, it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id., citing 38 C.F.R. 
 § 4.16.  The Court discussed the notion that consideration must also be given as to whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-447.

The Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

Analysis

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's migraine headache disability warrants a 30 percent rating, effective August 5, 2014.  

Initially, the Board notes that the Veteran is competent to provide testimony regarding the headache symptoms and functional impairments he experiences, and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

While being interviewed during an August 2014 VA "mental disorders" compensation examination, the Veteran stated that the biggest problem he was dealing with was headaches.  He noted that the headaches did not go away until he took medication or took it "really slow for a while."  He mentioned that the headaches come every four hours on a daily basis; sometimes laying down helps and other times it does not.   

VA primary care notes dated in August 2014 indicate that the Veteran had neck pain which travels up the left side of his head, causing migraine headaches.

During a September 2015 VA headache compensation examination, the Veteran complained of daily headaches that last an hour or longer and mentioned that he was taking Fiorinal and Fioricet for relief.  The examiner noted that the Veteran experienced pulsating or throbbing head pain, pain on both sides of the head, and pain in both temples.  The examiner further indicated that the pain lasted less than one day and that the Veteran had characteristic prostrating attacks that were less frequent.  Lastly, the examiner noted that the Veteran's headache condition did not impact his ability to work. 

Based on this body of evidence, the September 2015 examiner clearly described the Veteran's headaches as prostrating.  However, what is not as clear is the frequency of his headaches and the Board finds inconsistencies in the September 2015 VA examination report regarding the frequency of the Veteran's migraine headaches.  Although the examiner noted the Veteran's headaches were prostrating and also noted the Veteran's reports of daily headaches, the examiner also indicated in the same report that the Veteran's headache attacks occurred less frequent.  

Also of record is the August 2014 VA mental health examination report.  On such report, the examiner noted the Veteran's statements regarding the fact that, despite regularly taking medications and lying down, he still suffers from daily, severe headaches every four hours.  Although there is no persuasive evidence that every daily headache episode rises to level of prostrating, his lay reports do speak to the frequency of his headaches.  Thus, resolving all doubt in his favor, the Board finds that the Veteran's headache attacks, more likely than not, occur on an average once a month over last several months.  Therefore, the Board concludes that the criteria for a higher rating of 30 percent for migraine headaches are approximated as of August 5, 2014.  

An even higher rating of 50 percent however is not warranted as there is no indication that the Veteran has experienced completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the Veteran's migraine headaches rise to the level of prostrating, they do not approximate a finding of being completely prostrating and prolonged.  The Board acknowledges the symptoms of pulsating and throbbing head pain on both sides of the head; however the evidence does not indicate any non-headache symptoms associated with the disability such as symptoms associated with an aura prior to the pain, any sensitivity to light or sound, or nausea.  The evidence does not demonstrate that the Veteran's headaches have resulted in severe economic inadaptability.  There is no evidence that he has missed any significant time from work due to his headaches or that the migraine episodes have affected his ability to earn a living.  The 2015 VA examiner specifically indicated that the Veteran's headaches do not impact his ability to work.  The Board therefore concludes that Veteran's headaches have not been completely prostrating and prolonged resulting in severe economic inadaptability.  

Prior to August 5, 2014

The Board next finds that, prior to August 5, 2014, an initial compensable rating is not warranted under Diagnostic Code 8100.  The evidence during this time period shows that he had experienced less frequent headaches.  An April 2011 "neurological disorders" VA compensation examination report reflects that when the Veteran took his prescribed medication for migraine headaches at onset of his symptoms, his headaches ceased or eased up.  After examining the Veteran, the examiner determined that the Veteran's migraine headache attacks were not prostrating, and that ordinary activity was possible.   

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against the assignment of a compensable rating prior to August 5, 2014.   
 
In summary, the Board finds that the preponderance of the evidence is against an initial compensable rating prior to August 5, 2014, but supports a 30 percent rating, but not higher, from August 5, 2014, forward.   

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  
The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected migraine headaches.  Comparing his disability level to the applicable criteria, the Board finds that the degree of the disability at issue is encompassed by the rating schedule.  The Veteran has characteristic prostrating attacks of migraine headaches.  This disability does not present an exceptional disability picture, such that application of the rating schedule, which is designed to account for average industrial impairment and is the bedrock of evaluating disabilities in the VA benefits system, is not appropriate.  For these reasons, referral for extraschedular consideration is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See also Yancy v. McDonald, 27 Vet. App. 484 (2016).

Moreover, as noted in the introduction, the issue of entitlement to a TDIU will be addressed in a subsequent Board decision.

ORDER

Prior to August 5, 2014, an initial compensable rating for migraine headaches is denied. 

From August 5, 2014, forward, a rating of 30 percent, but no higher, for migraine headache is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


